PER CURIAM.
Defendant, charged with one count of forgery' and one count of issuing worthless checks totaling $1,037.27, pled guilty to the latter charge. Pursuant to a plea bargain, the state dismissed the forgery count and agreed to a sentence of no more than five years.
The trial court imposed a sentence of five years at hard labor, suspended execution, and placed defendant on supervised probation for five years subject to conditions including restitution and successful completion of a drug treatment program.
Defendant now appeals the sentence as being excessive.
When a court imposes a sentence within the limits to which the defendant has agreed in accepting a plea bargain, he cannot complain of excessiveness. State v. Bell, 412 So.2d 1335 (La.1982); State v. Lewis, 564 So.2d 739 (La.App. 2d Cir.1990); State v. Wilson, 438 So.2d 635 (La.App. 2d Cir.1983); State v. Brown, 427 So.2d 1284 (La.App. 2d Cir.1983).
CONVICTION AND SENTENCE AFFIRMED.